Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. (US 2005/0121229 A1) in view of Umehara et al. (US 2016/0168378 A1) and Endo et al. (US 2016/0289446 A1).
Regarding Claims 1-4, Takai discloses a metal-clad laminate comprising a metal foil and an insulating resin layer (abstract), wherein the insulating resin comprises polyphenylene ether (para 0064, line 4) and a thermosetting curing agent that is compatible with the resin (para 0082, lines 1-3) and the metal foil has a ten-point average roughness not more than 2 µm (para 0072) and has been treated with a thin film of cobalt (para 0076). Takai discloses the metal clad laminate is laminated by heating and pressuring (i.e. curing the resin layer) (para 0058, lines 30-32).
Takai does not disclose the polyphenylene ether having the intrinsic viscosity or terminal functional groups as claimed, the thermosetting curing agent having terminal unsaturated double bonds as claimed, or the thermoplastic elastomer.
Umehara discloses a polyphenylene ether resin composition for a metal-clad laminate and printed wiring board (abstract, title). Umehara discloses a modified polyphenylene ether having 1.5-3 terminal groups as claimed (paras 0022-0023, 0026-0027, 0032) and an intrinsic viscosity of 0.03 to 0.12 dl/g (para 
Umehara also discloses triallyl isocyanurate and divinylbenzene are suitable curing agents for the modified polyphenylene ether (para 0138-0141). The specification of the present invention discloses that triallyl isocyanurate and divinylbenzene are each thermosetting curing agent having two or more carbon-carbon unsaturated double bonds at the molecular terminal (para 0087). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Takai to incorporate the teachings of Umehara to use the modified polyphenylene ether as the polyphenylene ether in the insulating resin layer. Doing so would produce a cured product having excellent dielectric characteristics, heat resistance, and adhesion. It would also have been obvious to use triallyl isocyanurate or divinylbenzene as the curing agent, since they are both compatible with the modified polyphenylene ether.
Endo discloses a polyphenylene ether resin composition, which further comprises a thermoplastic elastomer that is a compatibilizer, such as a styrene-based elastomer, such as a styrene/ethylene/butylene/styrene block copolymer, a styrene/isoprene/styrene block copolymer, or a styrene/ethylene 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Takai in view of Umehara to incorporate the teachings of Endo to produce the metal-clad laminate wherein the insulating resin layer further includes the hydrogenated styrene-based thermoplastic elastomer of Endo. Doing so would make the morphology of the cured product easier to control without greatly changing the properties of the cured product. 
Regarding Claim 5, Takai in view of Umehara and Endo discloses all the limitations of the present invention according to Claim 1 above. Umehara further discloses using 1 to 35 parts curing agent, based on 100 parts of the total of the polyphenylene ether and the curing agent, so that the cured product exhibits increased heat resistance and adhesion (para 0076), while Endo further discloses 
It would have been obvious to use amounts of polyphenylene ether, curing agent, and hydrogenated styrene-based block copolymer as disclosed above, including amounts as claimed (i.e. 80 parts polyphenylene ether, 20 parts curing agent, and 20 parts copolymer would have a ratio of 83.3:16.7 of polyphenylene ether and curing agent to copolymer). Doing so would produce a cured product having increased heat resistance and adhesion and improved electrical characteristics and heat resistance.
Regarding Claim 6,
Regarding Claim 7, Takai discloses a resin-coated metal foil comprising a metal foil and an insulating resin layer (abstract), wherein the insulating resin comprises polyphenylene ether (para 0064, line 4) and a thermosetting curing agent that is compatible with the resin (para 0082, lines 1-3) and the metal foil has a ten-point average roughness not more than 2 µm (para 0072) and has been treated with a thin film of cobalt (para 0076). 
Takai does not disclose the polyphenylene ether having the intrinsic viscosity or terminal functional groups as claimed, the thermosetting curing agent having terminal unsaturated double bonds as claimed, or the thermoplastic elastomer.
Umehara discloses a polyphenylene ether resin composition for a metal-clad laminate and printed wiring board (abstract, title). Umehara discloses a modified polyphenylene ether having 1.5-3 terminal groups as claimed (paras 0022-0023, 0026-0027, 0032) and an intrinsic viscosity of 0.03 to 0.12 dl/g (para 0034). Cured products of this modified polyphenylene ether have excellent dielectric characteristics, heat resistance, and adhesion (paras 0020, 0034). 
Umehara also discloses triallyl isocyanurate and divinylbenzene are suitable curing agents for the modified polyphenylene ether (para 0138-0141). The specification of the present invention discloses that triallyl isocyanurate and 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Takai to incorporate the teachings of Umehara to use the modified polyphenylene ether as the polyphenylene ether in the insulating resin layer. Doing so would produce a cured product having excellent dielectric characteristics, heat resistance, and adhesion. It would also have been obvious to use triallyl isocyanurate or divinylbenzene as the curing agent, since they are both compatible with the modified polyphenylene ether.
Endo discloses a polyphenylene ether resin composition, which further comprises a thermoplastic elastomer that is a compatibilizer, to more easily control the morphology of the cured product without greatly changing the properties of the cured product (paras 0141-0143). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Takai in view of Umehara to incorporate the teachings of Endo to produce the resin-coated metal foil wherein the insulating resin layer further includes the thermoplastic 
Regarding Claim 8, Takai discloses a printed wiring board comprising a metal-clad laminate (paras 0086, 0092) comprising a metal foil and an insulating resin layer (abstract), wherein the insulating resin comprises polyphenylene ether (para 0064, line 4) and a thermosetting curing agent that is compatible with the resin (para 0082, lines 1-3) and the metal foil has a ten-point average roughness not more than 2 µm (para 0072) and has been treated with a thin film of cobalt (para 0076). Takai discloses the metal clad laminate is laminated by heating and pressuring (i.e. curing the resin layer) (para 0058, lines 30-32).
Takai does not disclose the polyphenylene ether having the intrinsic viscosity or terminal functional groups as claimed, the thermosetting curing agent having terminal unsaturated double bonds as claimed, or the thermoplastic elastomer.
Umehara discloses a polyphenylene ether resin composition for a metal-clad laminate and printed wiring board (abstract, title). Umehara discloses a modified polyphenylene ether having 1.5-3 terminal groups as claimed (paras 0022-0023, 0026-0027, 0032) and an intrinsic viscosity of 0.03 to 0.12 dl/g (para 
Umehara also discloses triallyl isocyanurate and divinylbenzene are suitable curing agents for the modified polyphenylene ether (para 0138-0141). The specification of the present invention discloses that triallyl isocyanurate and divinylbenzene are each thermosetting curing agent having two or more carbon-carbon unsaturated double bonds at the molecular terminal (para 0087). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Takai to incorporate the teachings of Umehara to use the modified polyphenylene ether as the polyphenylene ether in the insulating resin layer. Doing so would produce a cured product having excellent dielectric characteristics, heat resistance, and adhesion. It would also have been obvious to use triallyl isocyanurate or divinylbenzene as the curing agent, since they are both compatible with the modified polyphenylene ether.
Endo discloses a polyphenylene ether resin composition, which further comprises a thermoplastic elastomer that is a compatibilizer, to more easily control the morphology of the cured product without greatly changing the properties of the cured product (paras 0141-0143). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Takai in view of Umehara to incorporate the teachings of Endo to produce the wiring board wherein the insulating resin layer further includes the thermoplastic elastomer of Endo. Doing so would make the morphology of the cured product easier to control without greatly changing the properties of the cured product. 
Response to Arguments
In light of applicant’s amendments, the 35 USC 112(b) rejection of record is withdrawn.
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
Applicant argues that the present invention with a barrier layer of cobalt has improved properties compared to using a barrier layer of nickel including reduced signal loss and points to Example 13 and Comparative Example 4 of the present specification. Applicant further argues that Takai discloses anti-corrosive treatments with cobalt as well as nickel, tin, zinc etc., provides no examples that use cobalt, and therefore provides neither motivation nor expectation of success in a layer containing cobalt.
However, the two examples pointed to by applicant are not properly side-by-side since Example 13 has a surface roughness of 1.0 microns and Comparative Example 4 has surface roughness of 1.1 microns. So it is not clear if the difference in the transmission loss is due to the difference in metal used or the difference in surface roughness. This is especially significant given that paragraphs 0020 and 0038 of the present specification states that the signal loss can be reduced by changing the flatness or smoothness of the metallic surface. Additionally, it is not clear that there is a significant difference between the transmission loss of Example 13 and Comparative Example 4. The values appear to be close to each other, i.e. -25 vs. -28, and the value in Comparative Example 4 is very similar to values found in the inventive examples. For instance, Example 9 has a transmission loss of -27. As set forth in MPEP 716.02(b) I, the burden is on applicant to establish that the results are unexpected and significant. Specifically, “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex 
Additionally, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
If applicant were to provide a declaration stating that the difference in surface roughness would not affect the difference in transmission loss between Example 13 and Comparative Example 4 as well as explain the difference in transmission loss between Example 13 and Comparative Example 4 is of both statistical and practical significance, the rejections of record would be overcome.
Applicant also argues that neither Umehara nor Endo discloses or suggest a barrier layer containing cobalt. 
However, note that while Umehara and Endo do not disclose all the features of the present claimed invention, Umehara and Endo are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely Umehara discloses a modified polyphenylene ether having 1.5-3 terminal groups as claimed and an intrinsic viscosity of 0.03 to 0.12 dl/g, and that triallyl isocyanurate and divinylbenzene are suitable curing agents for the modified polyphenylene ether, while Endo discloses a hydrogenated styrene-based thermoplastic elastomer, and in combination with the primary reference, disclose the presently claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/BETHANY M MILLER/
Examiner, Art Unit 1787                                                                                                                                                                                             
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787